     Case 1:21-cv-00266-NONE-SKO Document 17 Filed 04/15/21 Page 1 of 3

 1    BRYAN A. MERRYMAN (SBN 134357)
      bmerryman@whitecase.com
 2    CATHERINE S. SIMONSEN (SBN 307325)
      catherine.simonsen@whitecase.com
 3    WHITE & CASE LLP
      555 South Flower Street, Suite 2700
 4    Los Angeles, CA 90071-2433
      Telephone: (213) 620-7700
 5    Facsimile: (213) 452-2329
 6    Attorneys for Defendant
      GERBER PRODUCTS COMPANY
 7

 8                                      UNITED STATES DISTRICT COURT
 9                                 EASTERN DISTRICT OF CALIFORNIA
10

11    SHELBY BAKER, on behalf of herself             Case No. 1:21-cv-00266-NONE-SKO
      and all others similarly situated,
12                                                   STIPULATION AND ORDER TO
                           Plaintiff,                CONTINUE GERBER PRODUCTS
13                                                   COMPANY’S DEADLINE TO ANSWER
                 v.                                  OR OTHERWISE RESPOND BY 60 DAYS
14                                                   (LOCAL RULE 144(a))
      HAIN CELESTIAL GROUP, INC.,
15    BEECH-NUT NUTRITION                            (Doc. 14)
      CORPORATION, and GERBER
16    PRODUCTS COMPANY,                              Current Deadline: April 16, 2021
17                         Defendants.               New Deadline: June 15, 2021
18                                                   Judge: Hon. Magistrate Judge Sheila K.
                                                     Oberto
19

20
21

22

23

24

25

26
27

28

                                                     STIPULATION TO EXTEND GERBER’S DEADLINE TO RESPOND
      AMERICAS 107115341                                                     Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 17 Filed 04/15/21 Page 2 of 3

 1             WHEREAS:

 2             1.          Plaintiff Shelby Baker served her First Amended Complaint (“FAC”) on Defendant

 3   Gerber Products Company (“Gerber”) on March 26, 2021, such that Gerber’s current deadline to

 4   file a responsive pleading is April 16, 2021;

 5             2.          Gerber seeks an extension of time to answer or otherwise respond to the FAC so it

 6   can investigate and analyze the factual allegations and consider whether, and how, this case should

 7   be coordinated with the more than 20 other putative class action lawsuits pending in federal courts

 8   around the country concerning the alleged presence of heavy metals in certain baby food products

 9   manufactured and sold by Gerber;

10             3.          Plaintiff has agreed to extend Gerber’s deadline to file a responsive pleading by 60

11   days from April 16, 2021, to and including June 15, 2021;

12             4.          This is the first extension requested by Gerber, and it is not submitted for purposes

13   of delay; and

14             5.          No other parties are affected by this stipulated extension.

15             NOW, THEREFORE, IT IS AGREED AND STIPULATED, pursuant to Local Rule

16   144(a), that Gerber’s deadline to respond to the FAC is extended by 60 days from April 16, 2021,

17   through and including June 15, 2021.

18

19   Dated: April 13, 2021                                                WHITE & CASE LLP

20                                                                By:       /s/ Bryan A. Merryman
                                                                                Bryan A. Merryman
21

22                                                                Attorneys for Defendant
                                                                  GERBER PRODUCTS COMPANY
23
     Dated: April 13, 2021                                                BURSOR & FISHER, P.A.
24
                                                                  By:         /s/ Joel D. Smith
25                                                                               Joel D. Smith
                                                                        (as authorized on April 12, 2021)
26
27                                                                Attorneys for Plaintiff
                                                                  SHELBY BAKER
28
                                                            -2-
                                                              STIPULATION TO EXTEND GERBER’S DEADLINE TO RESPOND
      AMERICAS 107115341                                                              Case No. 1:21-cv-00266-NONE-SKO
     Case 1:21-cv-00266-NONE-SKO Document 17 Filed 04/15/21 Page 3 of 3

 1                                                  ORDER

 2             Pursuant to the parties’ above stipulation (Doc. 14), and for good cause shown,

 3   IT IS HEREBY ORDERED that Defendant Gerber Products Company’s deadline to answer or

 4   otherwise respond to Plaintiff’s First Amended Complaint is extended to June 15, 2021.

 5   IT IS SO ORDERED.
 6

 7
     Dated:        April 14, 2021                                   /s/   Sheila K. Oberto                 .
                                                         UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                      -3-
                                                        STIPULATION TO EXTEND GERBER’S DEADLINE TO RESPOND
      AMERICAS 107115341                                                        Case No. 1:21-cv-00266-NONE-SKO
